Citation Nr: 1416574	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for neurological symptoms (claimed as fatigue/nerves), to include as due to undiagnosed illness or other qualifying chronic disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel




INTRODUCTION

The Veteran served on active duty from October 1989 to November 1991, to include service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This claim was previous before the Board in February 2012, December 2012, and August 2013, when it was remanded for further evidentiary development and to ensure substantial compliance with prior remand directives.  As will be discussed below, the Board is granting the benefits sought in full, and thus, any deficiency in substantially completing the Board's remand directives is harmless.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The most probative evidence reflects the Veteran's diffuse muscle twitching, impaired cognition, short-term memory impairment, and visual impairment, to include photophobia, are neurological signs and/or symptoms of a medically unexplained chronic multisymptom illness.


CONCLUSION OF LAW

The criteria for service connection diffuse muscle twitching, impaired cognition, short-term memory impairment, and visual impairment, to include photophobia, as neurological signs and/or symptoms of a medically unexplained chronic multisymptom illness have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for diffuse muscle twitching, impaired cognition, short-term memory impairment, and visual impairment, to include photophobia, as neurological signs and/or symptoms of an undiagnosed illness, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be established for a Persian Gulf Veteran, such as the Veteran, who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id. 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include:  fatigue, unexplained rashes or other dermatological signs or symptoms, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b). 

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.  

Analysis

Throughout the pendency of the appeal, the Veteran has stated that he was exposed to various toxins while stationed in the Persian Gulf, to include sarin gas and depleted uranium, and, shortly after his service separation, he began experiencing memory problems.  He further reported additional neurological symptoms beginning in approximately 2000, to include diffuse muscle twitching, impaired cognition, visual distortions, and photophobia.  All of the Veteran's neurological symptoms have continued until the present.  

Because the Veteran's VA and private treatment records were congruent with his reports of neurological symptoms, he was provided a Gulf War Guidelines examination in October 2009 as well as neurological and psychiatric examinations in November 2009.  However, although these VA examination reports show objective and subjective evidence of these neurological symptoms, they were not attributed to any diagnosis and no opinion was rendered concerning whether the symptoms constituted an undiagnosed illness.  In February 2012, the Board concluded that these examinations were inadequate for the purpose of adjudicating the Veteran's claim, and thus, the claim was remanded to, among other actions, provide him a VA examination which adequately addressed these critical matters.  

However, rather than affording the Veteran another VA examination in connection with his claim, his file was transferred to the VA clinician who performed the November 2009 VA neurological examination, who, after reviewing the claims file again, opined that the Veteran's cognitive disorder and muscle fasciculations were not related to his Gulf War service, to include exposure to various toxins, or his motorcycle accident.

In the December 2012 remand, the Board concluded that this opinion was, also, inadequate as it did not adequately address the Veteran's neurological symptomatology, to include the onset, frequency, duration and etiology of the reported and demonstrated neurological symptoms.  Further, the May 2012 VA opinion did not address all of the Veteran's neurological symptoms reflected in other medical records, to include visual disturbances, photophobia, and fatigue.  This is particularly crucial in light of the provisions 38 U.S.C.A. § 1117(g), pertaining to medically unexplained chronic multisymptom illnesses.  As such, the Veteran's claim was remanded again.

In March 2013, the VA Appeals Management Center (AMC) requested that the Veteran be scheduled for a VA examination as directed by the Board in the December 2012 remand.  However, a May 2013 computer printout reflects that the Veteran called the VA Medical Center (VAMC) and cancelled the examination.  Later that month, the AMC continued the denial of the Veteran's claim, and his claims file was transferred back to the Board.  

In August 2013, the Board acknowledged the provisions of 38 C.F.R. § 3.655, pertaining to VA's duty to deny certain claims when the Veteran refuses to participate in the development of a claim.  However, the Board remanded this claim again because the medical questions posed in this case are beyond the purview of the Board, which may not substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In response to the August 2013 remand, the Veteran was provided a VA examination, which was conducted by the same VA clinician who performed the November 2009 VA neurological examination and provided the May 2012 VA opinion.  The December 2013 VA examination report reflects that, after another review of the claims file as well as an interview with and physical examination of the Veteran, the examiner noted the objective signs and subjective reports of visual disturbances, to include photophobia and deficits in visual scanning, impaired cognition, short-term memory problems, headaches and muscle twitching, but opined that these neurological symptoms did not "fit a pattern of a single diagnosable multisystem illness."  In an January 2014 addendum, the same VA clinician more specifically opined "[i]t is my opinion that it is at least as likely as not that there is 'any current neurological disability[,] to include as due to undiagnosed illness[,] [which] is causally or etiologically related to [the] [V]eteran's active duty service."  

Although the VA clinician opined in the December 2013 VA examination report and January 2014 addendum that Veteran's neurological symptoms are attributable to a known diagnosis or constitute an undiagnosed illness, the Board concludes that this evidence is not fatal to the Veteran's claim.  Specifically, although the December 2013 and January 2014 opinions address certain medical matters pertinent to the Veteran's claim, what is not addressed is whether the demonstrated and reported neurological symptoms qualify as signs and symptoms of a medically unexplained chronic multisymptom illness within the meanings of 38 U.S.C.A. § 1117(g) and 38 C.F.R. § 3.317(a)(2)(ii).  

In light of above, the Board concludes that the medical evidence of record reflects that, after his separation from service and for a period of at least six months, the Veteran, who meets the VA's definition of a Persian Gulf Veteran, experienced Veteran's diffuse muscle twitching, impaired cognition, short-term memory impairment, and visual impairment, to include photophobia, of an unknown etiology rather than separate, diagnosable disabilities.  Further, finding that the Veteran is competent and credible to report the frequency and severity of these symptoms, the criteria for 10 percent evaluations for these symptoms have been closely approximated prior to December 31, 2016.  As such, service connection for Veteran's diffuse muscle twitching, impaired cognition, short-term memory impairment, and visual impairment, to include photophobia, as neurological signs and/or symptoms of a medically unexplained chronic multisymptom illness is warranted.  38 C.F.R. § 3.317.


ORDER

Entitlement to service connection for Veteran's diffuse muscle twitching, impaired cognition, short-term memory impairment, and visual impairment, to include photophobia, as neurological signs and/or symptoms of a medically unexplained chronic multisymptom illness is granted, subject to the laws and provisions governing the award of monetary benefits.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


